     Case 1:20-cv-06246 Document 1 Filed 12/23/20 Page 1 of 10 PageID #: 1




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF NEW YORK

 Chaim Mann, individually and on behalf of all
 others similarly situated,                            C.A. No:
                                    Plaintiff,
                                                        CLASS ACTION COMPLAINT

                                                         DEMAND FOR JURY TRIAL




        -v.-
 Southwest Credit Systems, L.P., and
 John Does 1-25,


                        Defendant(s).

                                          COMPLAINT

       Plaintiff Chaim Mann (hereinafter “Plaintiff”) brings this Class Action Complaint by and

through his attorneys, Stein Saks, PLLC against Defendant Southwest Credit Systems, L.P.

(hereinafter “Defendant Southwest”), individually and on behalf of a class of all others similarly

situated, pursuant to Rule 23 of the Federal Rules of Civil Procedure, based upon information and

belief of Plaintiff’s counsel, except for allegations specifically pertaining to Plaintiff, which are

based upon Plaintiff's personal knowledge.

                                        INTRODUCTION

       1.      Congress enacted the Fair Debt Collection Practices Act (“FDCPA” or the “Act”)

   in 1977 in response to the "abundant evidence of the use of abusive, deceptive, and unfair debt

   collection practices by many debt collectors." 15 U.S.C. §1692(a). At that time, Congress was

   concerned that "abusive debt collection practices contribute to the number of personal

   bankruptcies, to material instability, to the loss of jobs, and to invasions of individual privacy."



                                                  1
  Case 1:20-cv-06246 Document 1 Filed 12/23/20 Page 2 of 10 PageID #: 2




Id. Congress concluded that "existing laws…[we]re inadequate to protect consumers," and that

"'the effective collection of debts" does not require "misrepresentation or other abusive debt

collection practices." 15 U.S.C. §§ 1692(b) & (c).

   2.      Congress explained that the purpose of the Act was not only to eliminate abusive

debt collection practices, but also to "insure that those debt collectors who refrain from using

abusive debt collection practices are not competitively disadvantaged." Id. § 1692(e). After

determining that the existing consumer protection laws ·were inadequate. Id. § 1692(b),

Congress gave consumers a private cause of action against debt collectors who fail to comply

with the Act. Id. § 1692k.

                               JURISDICTION AND VENUE

   3.      The Court has jurisdiction over this class action pursuant to 28 U.S.C. § 1331 and

15 U.S.C. § 1692 et. seq. The Court has pendent jurisdiction over any state law claims in this

action pursuant to 28 U.S.C. § 1367(a).

   4.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2) as this

is where a substantial part of the events or omissions giving rise to the claim occurred and this

is where Plaintiff resides.

                                  NATURE OF THE ACTION

   5.      Plaintiff brings this class action on behalf of a class of New York consumers under

§ 1692 et seq. of Title 15 of the United States Code, commonly referred to as the Fair Debt

Collections Practices Act ("FDCPA"), and

   6.      Plaintiff is seeking damages and declaratory relief.




                                             2
  Case 1:20-cv-06246 Document 1 Filed 12/23/20 Page 3 of 10 PageID #: 3




                                             PARTIES

   7.      Plaintiff is a resident of the State of New York, County of Kings, and resides at 913

Driggs Ave, Brooklyn, NY 11211.

   8.      Defendant Southwest is a "debt collector" as the phrase is defined in 15 U.S.C.

§ 1692(a)(6) and as used in the FDCP and can be served upon its registered agent, C T

Corporation System at 28 Liberty Street, New York, New York 10005.

   9.      Upon information and belief, Defendant Southwest is a company that uses the mail,

telephone, and facsimile and regularly engages in business the principal purpose of which is to

attempt to collect debts alleged to be due another.

   10.     John Does l-25, are fictitious names of individuals and businesses alleged for the

purpose of substituting names of Defendants whose identities will be disclosed in discovery

and should be made parties to this action.

                                    CLASS ALLEGATIONS

   11.     Plaintiffs bring this claim on behalf of the following case, pursuant to Fed. R. Civ.

P. 23(a) and 23(b)(3).

   12.     The Class consists of:

           a. all individuals with addresses in the State of New York;

           b. to whom Defendant Southwest sent a collection letter attempting to collect a

               consumer debt;

           c. that listed a charge for Equipment Cost without stating that the equipment can

               be returned;

           d. which letter was sent on or after a date one (1) year prior to the filing of this

               action and on or before a date twenty-one (21) days after the filing of this action.




                                              3
  Case 1:20-cv-06246 Document 1 Filed 12/23/20 Page 4 of 10 PageID #: 4




   13.      The identities of all class members are readily ascertainable from the records of

Defendant and those companies and entities on whose behalf it attempts to collect debts and/or

has purchased debts.

   14.      Excluded from the Plaintiff Class are the Defendant and all officers, members,

partners, managers, directors and employees of the Defendant and their respective immediate

families, and legal counsel for all parties to this action, and all members of their immediate

families.

   15.      There are questions of law and fact common to the Plaintiff Class, which common

issues predominate over any issues involving only individual class members. The principal

issue is whether the Defendant’s written communications to consumers, in the forms attached

as Exhibits A, violate 15 U.S.C. §§ 1692e, 1692f.

   16.      The Plaintiff’s claims are typical of the class members, as all are based upon the

same facts and legal theories. The Plaintiff will fairly and adequately protect the interests of

the Plaintiff Class defined in this complaint. The Plaintiff has retained counsel with experience

in handling consumer lawsuits, complex legal issues, and class actions, and neither the Plaintiff

nor his attorneys have any interests, which might cause them not to vigorously pursue this

action.

   17.      This action has been brought, and may properly be maintained, as a class action

pursuant to the provisions of Rule 23 of the Federal Rules of Civil Procedure because there is

a well-defined community interest in the litigation:

            a. Numerosity: The Plaintiff is informed and believes, and on that basis alleges,

               that the Plaintiff Class defined above is so numerous that joinder of all members

               would be impractical.




                                             4
Case 1:20-cv-06246 Document 1 Filed 12/23/20 Page 5 of 10 PageID #: 5




       b. Common Questions Predominate: Common questions of law and fact exist

          as to all members of the Plaintiff Class and those questions predominance over

          any questions or issues involving only individual class members. The principal

          issue is whether the Defendant’s written communications to consumers, in the

          forms attached as Exhibit A violate 15 U.S.C. § 1692e, 1692f.

       c. Typicality: The Plaintiff’s claims are typical of the claims of the members of

          the Plaintiff Class. The Plaintiff and all members of the Plaintiff Class have

          claims arising out of the Defendants' common uniform course of conduct

          complained of herein.

       d. Adequacy: The Plaintiff will fairly and adequately protect the interests of the

          Plaintiff Class insofar as Plaintiff has no interests that are adverse to the absent

          members of the Plaintiff Class. The Plaintiff is committed to vigorously

          litigating this matter. Plaintiff has also retained counsel experienced in handling

          consumer lawsuits, complex legal issues, and class actions. Neither the Plaintiff

          nor his counsel have any interests which might cause them not to vigorously

          pursue the instant class action lawsuit.

       e. Superiority: A class action is superior to the other available means for the fair

          and efficient adjudication of this controversy because individual joinder of all

          members would be impracticable. Class action treatment will permit a large

          number of similarly situated persons to prosecute their common claims in a

          single forum efficiently and without unnecessary duplication of effort and

          expense that individual actions would engender.




                                         5
  Case 1:20-cv-06246 Document 1 Filed 12/23/20 Page 6 of 10 PageID #: 6




   18.      Certification of a class under Rule 23(b)(3) of the Federal Rules of Civil Procedure

is also appropriate in that the questions of law and fact common to members of the Plaintiff

Class predominate over any questions affecting an individual member and in that a class action

is superior to other available methods for the fair and efficient adjudication of the controversy.

   19.      Depending on the outcome of further investigation and discovery, Plaintiff may, at

the time of class certification motion, seek to certify a class(es) only as to particular issues

pursuant to Fed. R. Civ. P. 23(c)(4).

                                  FACTUAL ALLEGATIONS

   20.      Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

numbered above herein with the same force and effect as if the same were set forth at length

herein.

   21.      Some time prior to October 14, 2020, an obligation was allegedly incurred to Time

Warner Cable.

   22.      The Time Warner Cable obligation arose out of an alleged debt for transactions

primarily for personal, family or household purposes, specifically cable/internet/phone

services.

   23.      The alleged Time Warner Cable obligation is a "debt" as defined by 15 U.S.C.§

1692a(5).

   24.      Time Warner Cable is a "creditor" as defined by 15 U.S.C. § 1692a(4).

   25.      Defendant Southwest contracted with Time Warner Cable to collect the alleged

debt.




                                              6
    Case 1:20-cv-06246 Document 1 Filed 12/23/20 Page 7 of 10 PageID #: 7




     26.       Defendant collects and attempts to collect debts incurred or alleged to have been

  incurred for personal, family or household purposes on behalf of creditors using the United

  States Postal Services, telephone and internet.

                              Violation October 14, 2020 Collection Letter

     27.       On or about October 14, 2020, Defendant sent the Plaintiff a collection letter (the

  “Letter”) regarding the alleged debt owed to Time Warner Cable. A true and correct copy of

  the Letter is attached hereto as Exhibit A.

     28.       The Letter attempts to collect a balance of $59.00 and labels the charge as an

  “Equipment Cost.”

     29.       Upon information and belief, if Plaintiff would return the equipment which forms

  the basis of the charge, the balanced would be reduced significantly due to a credit for the

  returned equipment or possibly be reduced to nothing.

     30.       Defendant’s letter makes no mention at all of this possibility.

     31.       It is deceptive to list a charge for equipment and not to make any mention of the

  possibility of reducing the charge significantly (or completely) by simply returning the

  equipment.

     32.       By listing an Equipment Cost and not stating the plain and simple way in which

  Plaintiff can remedy this Equipment Cost, Defendant has deceptively misled Plaintiff by

  implying that the Equipment Cost is fixed and cannot be remedied or mitigated.

     33.       As a result of Defendant's deceptive, misleading and unfair debt collection

     practices, Plaintiff has been damaged.


                             COUNT I
VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT 15 U.S.C. §1692e
                               et seq.


                                                 7
   Case 1:20-cv-06246 Document 1 Filed 12/23/20 Page 8 of 10 PageID #: 8




     34.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

  above herein with the same force and effect as if the same were set forth at length herein.

     35.     Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

  violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692e.

     36.     Pursuant to 15 U.S.C. § 1692e, a debt collector may not use any false, deceptive,

  or misleading representation or means in connection with the collection of any debt.

     37.     Defendant violated § 1692e:

             a. As the Letter it is open to more than one reasonable interpretation, at least one

                 of which is inaccurate.

             b. By making a false and misleading representation in violation of §1692e(10).

     38.     By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant's

  conduct violated Section 1692e et seq. of the FDCPA, and Plaintiff is entitled to an award of

  actual damages, statutory damages, costs and attorneys’ fees.

                                            COUNT I

VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT 15 U.S.C. §1692f
                              et seq.

     44.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

  above herein with the same force and effect as if the same were set forth at length herein.

     45.     Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

  violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692f.

     46.     Pursuant to 15 U.S.C. §1692f, a debt collector may not use any unfair or

  unconscionable means in connection with the collection of any debt.

     47.     Defendant violated this section by omitting a simple way in which Plaintiff can

  remedy or mitigate the Equipment Cost stated in their letter.



                                               8
     Case 1:20-cv-06246 Document 1 Filed 12/23/20 Page 9 of 10 PageID #: 9




       48.     By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant’s

   conduct violated Section 1692f et seq. of the FDCPA, actual damages, statutory damages, costs

   and attorneys’ fees.



                               DEMAND FOR TRIAL BY JURY

       39.     Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby

   requests a trial by jury on all issues so triable.


                                       PRAYER FOR RELIEF

WHEREFORE, Plaintiff Chaim Mann, individually and on behalf of all others similarly

situated, demands judgment from Defendant Southwest as follows:


       1.      Declaring that this action is properly maintainable as a Class Action and certifying

   Plaintiff as Class representative, and Raphael Deutsch, Esq. as Class Counsel;

       2.      Awarding Plaintiff and the Class statutory damages;

       3.      Awarding Plaintiff and the Class actual damages;

       4.      Awarding Plaintiff costs of this Action, including reasonable attorneys’ fees and

   expenses;

       5.      Awarding pre-judgment interest and post-judgment interest; and

       6.      Awarding Plaintiff and the Class such other and further relief as this Court may

   deem just and proper.


                                                Respectfully Submitted,

                                                STEIN SAKS, PLLC

                                                /s/Raphael Deutsch



                                                   9
Case 1:20-cv-06246 Document 1 Filed 12/23/20 Page 10 of 10 PageID #: 10




                                Raphael Deutsch, Esq.
                                285 Passaic Street
                                Hackensack, NJ 07601
                                Tel: (201) 282-6500
                                Fax: (201) 282-6501
                                rdeutsch@steinsakslegal.com




                                  10
